DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 8-14 are withdrawn.
Claims 1-7 and 15-20 are addressed on the merits herein.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 8-15, drawn to a modular staircase frame and a method, classified in E04F11/035.
II. Claims 8-14, drawn to a modular staircase frame, classified in E04F11/022.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related but distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Inventions contain patentably distinct features that would require a different search strategy or a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) including different text searches and/or the prior art applicable to one Invention would not likely be applicable to another Invention.  This is a serious burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with A. Kagan on 2/25/21 a provisional election was made with traverse to prosecute the invention of Invention I, claims 1-7 and 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “each set” in line 3, and “each blade” in line 6.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “each of the two opposing sets of laterally spaced blades” and “each of the plurality of adjacent blades” and will be interpreted as such.  
Re claim 2, claim 2 recites, “the frame” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the modular staircase frame” and will be interpreted as such.  
Re claim 3, claim 3 recites, “the blades” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the plurality of adjacent blades” and will be interpreted as such.  
Re claim 15, claim 15 recites, “each set” in line 3, and “said adjacent blades” in line 10.  There is insufficient antecedent basis for these limitations in the claims.  It 
Claims 4-7 and 16-20 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al (“Lapointe”) (US 4,422,270) in view of DE2753435.
Re claim 1, Lapointe discloses a modular staircase frame (Fig. 1) for supporting removable treads (7) in the construction of a staircase (Fig. 1), the modular staircase frame (Fig. 1) comprising: 
two opposing sets of laterally spaced blades (see Fig. 1 showing 3 and 3’) each set (3, 3’) comprising a plurality of adjacent blades (11) being connected (via 37) to define an ascending formation (Fig. 1) relative to an adjacent blade (3), said two 
a first pair of opposing laterally spaced blades (9, 9’) each defining a flange (93) for anchoring said first pair of opposing laterally spaced blades (3, 3’) to a first surface (P), and 
a final pair of opposing laterally spaced blades (Fig. 3, at 5 on the bottom)  remote from the first pair of opposing laterally spaced blades (9, 9’), each of said final pair of opposing laterally spaced blades (Fig. 3 at 5 on the bottom) defining a flange (any portion of 5 on the bottom) for anchoring said final pair of opposing laterally spaced blades (Fig. 3 at 5 on the bottom are capable of being anchored to S) to a second surface (S); and
fasteners (37) to connect (Fig. 1) each of said adjacent blades together (11),
and adjustability (Fig. 7, though the adjustability shown in Fig. 7 is on a single blade, and not exactly adjustability at the interconnection of adjacent blades),
but fails to disclose adjacent blades as adjustably connected for adjustable attachment to an adjacent blade.  
However, DE2753435 discloses adjacent blades (2, 2’) as adjustably connected (via 6 and 6’) for adjustable attachment (Fig. 2) to an adjacent blade (2, 2’).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular staircase frame of Lapointe with adjacent blades as adjustably connected for adjustable attachment to an 
Re claim 2, Lapointe as modified discloses the modular staircase frame of claim 1, wherein the frame (Fig. 1) is assembled at a worksite (as any site may be considered a worksite).
Re claim 7, Lapointe as modified discloses the modular staircase frame of claim 1, wherein the plurality of adjacent blades (11) each define at least one flange (13) for supporting a removable tread (7).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al (“Lapointe”) (US 4,422,270) in view of DE2753435 and Prins (US 7,946,085).
Re claim 3, Lapointe as modified discloses the modular staircase frame of claim 1, but fails to disclose wherein the blades are made of a material selected from the group consisting of aluminum, PVC, fiberglass, carbon fiber, plexiglass, polycarbonate, aluminum alloys, and titanium.
However, Prins discloses wherein the blades (22, 24) are made of a material selected from the group consisting of aluminum, PVC, fiberglass, carbon fiber, plexiglass, polycarbonate, aluminum alloys, and titanium (Col 3 lines 65-67).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular staircase frame of .  

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al (“Lapointe”) (US 4,422,270) in view of DE2753435 and (“Glenn”) (US 5,369,921).
Re claim 4, Lapointe as modified discloses the modular staircase frame of claim 1, but fails to disclose further comprising at least one stiffener extending between the two opposing sets of laterally spaced blades.
However, Glenn discloses further comprising at least one stiffener (20) extending between the two opposing sets of laterally spaced blades (Lapointe: 3, 3’).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular staircase frame of Lapointe further comprising at least one stiffener extending between the two opposing sets of laterally spaced blades as disclosed by Brooks in order to provide additional stability (Col 2 lines 42-49).
Re claim 5, Lapointe as modified discloses the modular staircase frame of claim 4, Glenn wherein the at least one stiffener (20) is adjustable (Col 2 lines 25-26) to define the spacing (between 3 and 3’ of Lapointe) between the two opposing sets of laterally spaced blades (3, 3’ of Lapointe).

Claim(s) 6, 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al (“Lapointe”) (US 4,422,270) in view of DE2753435 and JP06180050.
Re claim 6, Lapointe as modified discloses the modular staircase frame of claim 1, but fails to disclose wherein each of the two opposing sets of laterally spaced blades further comprises at least one corner blade.
However, JP06180050 discloses wherein each of the two opposing sets of laterally spaced blades (Lapointe: 3, 3’) further comprises at least one corner blade (30, 44).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular staircase frame of Lapointe wherein each of the two opposing sets of laterally spaced blades further comprises at least one corner blade as disclosed by JP06180050 in order to connect with a landing in order to provide a corner or turn in the staircase.  
Re claim 15, Lapointe discloses a modular staircase frame (Fig. 1) for supporting removable treads (7) in the construction of a staircase (Fig. 1), the modular staircase frame (Fig. 1) comprising: 
two opposing sets of laterally spaced blades (see Fig. 1 showing 3 and 3’) each set (3, 3’) comprising a plurality of adjacent blades (11), the two opposing sets of laterally spaced blades (3, 3’) further including a first pair of opposing laterally spaced blades (9, 9’) and a final pair of opposing laterally spaced blades (Fig. 3, at 5 on the bottom)  remote from the first pair of opposing laterally spaced blades (9, 9’), to define two laterally spaced ascending frame members (5);

each of said adjacent blades (11) connected together (Fig. 1) to define an ascending formation (Fig. 1) relative to an adjacent blade (3),
and adjustability (Fig. 7, though the adjustability shown in Fig. 7 is on a single blade, and not exactly adjustability at the interconnection of adjacent blades),
but fails to the final pair of opposing laterally spaced blades anchored to a second surface, and connection between the adjacent blades as an adjustable connection, and construction in a method.  
However, DE2753435 discloses adjacent blades (2, 2’) as adjustably connected (via 6 and 6’).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular staircase frame of Lapointe with adjacent blades as adjustably connected instead of just an individual blade being height adjustable) in order to increase the overall adjustment ability of the staircase to match varying desired heights or lengths, making the staircase usable in a greater number of installation scenarios, or to allow different pitches ([0010] of English translation). 
	In addition, JP06180050 discloses the final pair of opposing laterally spaced blades (3 on the bottom of Lapointe) anchored (via 49) to a second surface (F).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular staircase frame of Lapointe the final pair of opposing laterally spaced blades anchored to a second surface 
	In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular staircase frame of Lapointe to be constructed in a method such as by anchoring, connecting and arranging, in order to provide a final assembled product, as is the normal and logical manner of construction. 
Re claim 16, Lapointe as modified discloses the method of claim 15, wherein the method (see above) is carried out at a worksite (as any site may be considered a worksite).
Re claim 19, Lapointe as modified discloses the method of claim 15, but fails to disclose wherein each of the two opposing sets of laterally spaced blades further comprises at least one corner blade.
However, JP06180050 discloses wherein each of the two opposing sets of laterally spaced blades (Lapointe: 3, 3’) further comprises at least one corner blade (30, 44).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular staircase frame of Lapointe wherein each of the two opposing sets of laterally spaced blades further comprises at least one corner blade as disclosed by JP06180050 
Re claim 20, Lapointe as modified discloses the method of claim 15, wherein the plurality of adjacent blades (11) each define at least one flange (13) for supporting a removable tread (7).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al (“Lapointe”) (US 4,422,270) in view of DE2753435, JP06180050 and (“Glenn”) (US 5,369,921).
Re claim 17, Lapointe as modified discloses the method of claim 15, but fails to disclose further comprising removably securing at least one stiffener extending between the two opposing sets of laterally spaced blades.
However, Glenn discloses further comprising removably securing (Fig. 1) at least one stiffener (20) extending between the two opposing sets of laterally spaced blades (Lapointe: 3, 3’).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lapointe further comprising removably securing at least one stiffener extending between the two opposing sets of laterally spaced blades as disclosed by Brooks in order to provide additional stability (Col 2 lines 42-49).
Re claim 18, Lapointe as modified discloses the method of claim 17, Glenn adjusting the length (Col 2 lines 25-26) of the at least one stiffener (20) to define the spacing (between 3 and 3’ of Lapointe) between the two opposing sets of laterally spaced blades (3, 3’ of Lapointe).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635